Citation Nr: 1139874	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the above Regional Office (RO).  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board notes that in the December 2007 rating action on appeal, the RO denied service connection for bipolar disorder.  Currently the Veteran is seeking service connection for PTSD and review of the claims folder indicates that during the course of the appeal he has been diagnosed with, and treated for, major depressive disorder and schizotypal personality.  Because recent judicial caselaw addresses the consideration of all symptoms of mental abnormality, the Board has redefined the Veteran's psychiatric claim as is listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for his psychiatric problems.  Medical evidence of record reflects diagnoses of variously diagnosed psychiatric disorders including PTSD.  Unfortunately, the information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review of this claim.  

The Veteran contends that he developed PTSD as the result of severe harassment and physical assaults during service.  Specifically, he has described that while in the military he was the subject of constant hazing activities by his drill instructors and fellow Marines.  He indicated that during basic training the drill instructor tried to make an example of him and that he was beaten, punched, and kicked.  The drill instructor would also organize so-called "blanket parties" because of poor performance where the Veteran would be covered with a blanket and his peers would beat him up.  The drill instructor threatened the Veteran with death if he complained.  After boot camp the cohort of Marines moved together to the next assignment where the mistreatment continued with new acquaintances brought into the cycle of abuse.  See August 2010 VA examination report.  The Veteran had significant difficulties and began using drugs and alcohol to escape and cope.  He underwent rehab during service with the goal of getting moved to another assignment or discharged from service.  Neither outcome occurred and the Veteran was sent back to his group where the abuse continued.  See February 2010 VA outpatient treatment record.  

Service treatment records (STRs) show that in September 1975 the Veteran was underwent evaluation at the request of his command to determine his suitability for active duty.  The circumstances leading to this evaluation were substandard performance and his inability to keep up with the other Marines.  The Veteran's attitude toward the Marine Corps was one of hate.  He desired to get out of the Marine Corps and it was noted that he had tried to get out during boot camp.  The Veteran's mental status was characterized by poor impulse control, excitability, ineffectiveness under stress, fluctuating emotions, a tendency to tolerate frustration poorly, obstructionism, procrastination, intentional inefficiency and stubbornness.  The clinical assessment was emotionally unstable personality disorder with passive-aggressive features, chronic and severe, which existed prior to service.  An administrative separation was strongly recommended.  It is unclear from this report whether the Veteran's mental status was the result of the alleged hazing. 

Although the record currently on appeal contains little evidence corroborating the Veteran's claim that he was assaulted during service, the Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5). 

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

With regard to personal assault cases, the Court has pointed out that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96   (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The Court has also held that these provisions of M21-1, which provided special evidentiary procedures for PTSD claims based on personal assault, were substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR). See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma." 

In addition to the above, the Board notes when there are looming uncertainties about whether, for example, certain treatment the veteran received while in the military under other pretenses was, in actuality, for a personal assault, or there were other events prior to service equally warranting consideration, VA adjudicators must refer the case to a psychiatrist/psychologist to have him/her review this evidence and determine whether it constitutes the type of behavior change, etc., contemplated by section 3.304(f)(5).  See Patton v. West, 12 Vet. App. 272 (1999); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim). 

Finally any ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  The Board notes that the Veteran's 201 personnel file has not been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran any additional or corrective Veterans Claims Assistance Act of 2000 (VCAA) notice with regard to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, such as providing him with updated notice of what evidence has been received and not received by VA, as well as who has the duty to request evidence, and what development must be undertaken by VA in accordance with applicable case law.  This notice should explain the evidence necessary to corroborate an in-service stressor to support a claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f)(5).  

2.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to post-service psychiatric treatment or evaluation or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  Document any attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).

3.  The AMC/RO should obtain the Veteran's 201 personnel file and associate it with the claims file.  All efforts in this regard should be documented in the claims file and all records obtained should be associated with the claims file. 

4.  Contact the Veteran to give him another opportunity to provide any additional specific information that he may have concerning his claimed stressors.  He should provide any information that might corroborate his alleged stressor(s)-including dates, places, and names of other individuals who were also present and witnessed or knew of the incident, or who can confirm his proximity to the incidents.  The Veteran is advised that this information is necessary to obtain supportive evidence of the alleged stressor events, and that he must be as specific as possible, because without such details an adequate search for verifying information cannot be conducted.  

5.  The AMC/RO should closely examine service treatment and personnel records, including review of the chronology of personnel actions, for evidence of a reduction in efficiency, problems with authority figures, behavior changes or signs or symptoms which would suggest that the Veteran was personally assaulted in service.  Thereafter make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f)(5), with respect to whether the Veteran was exposed to any in-service stressors.  If so, identify the nature of the specific stressor or stressors independently established by the record.  In reaching this determination, address any credibility questions raised by the record.

6.  Schedule the Veteran for an examination to determine the nature, extent, and etiology of all current psychiatric pathology.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  Advise the psychiatrist which stressor(s) is (are) verified. 

a) Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  The examiner should specifically address whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the PTSD is a result of one or more verified in-service stressor including personal assaults during service.  If the Veteran does not meet the criteria for a diagnosis of PTSD due to personal assault in service, the examiner should explain why. 

b) If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner must identify and explain the elements supporting the diagnoses and set forth whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such currently diagnosed psychiatric disorder is traceable to any incidents, symptoms, or treatment that he experienced or manifested during service, or is in any other way causally related to military service.  Specifically, the examiner is asked to address the Veteran's in-service evaluation in September 1975 as the possible onset of, or precursor to, any diagnosed psychiatric disorder.

c) If any psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should indicate whether instead the Veteran had a psychiatric disorder prior to service and, if so, whether it was aggravated, i.e., made permanently worse, during his military service beyond its natural progression, during his service. 

Any opinion provided should include discussion of specific evidence of record.  The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.

7.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 





(CONTINUED ON THE NEXT PAGE)

for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


